Title: To George Washington from John Hancock, 8 December 1775
From: Hancock, John
To: Washington, George



Sir,
Philada December 8. 1775.

Your letter of the 28 of November by Captn Blewer being received was immediately laid before Congress.
By my letter of the 2d instant, which I hope you will in due time receive, you will perceive the Congress have in a great measure prevented your wishes, having written to New york and given orders to General Schuyler to supply you with and forward with all possible expedition what cannon can be spared. They have also directed Genl Schuyler to make diligent search for lead, and retaining so much as may be wanted there to send the remainder to your camp. However it is hoped the gentleman you have sent will expedite that business. By order of Congress I forwarded a commission for Mr Knox, who is appointed Colonel of the regiment of Artillery. The Congress also have relieved your difficulties with respect to the two battalions of marines, having ordered that the raising them out of the army be suspended. It is the desire of Congress that such a body of forces may be raised, but their meaning is that it be in addition to the army voted. And they expect you will think of proper persons to command that corps & give orders for inlisting them wherever they may be found.
The Congress are sensibly affected with your situation and regret the backwardness in the troops to reinlist. In addition to

what I had the honor of transmitting you the 2d Instant, they have desired me to enclose you a copy of a resolution passed yesterday and to write to the council of Massachusetts bay, the Convention of New Hampshire and the Governors of Rhode Island & Connecticut, acquainting them with the present state of the army and enclosing copies of the resolutions of this Congress relative to your being empowered to call forth the militia of those governments on any emergency and requesting those colonies to exert themselves in defence of our common liberties by affording you all the aid in their power and to comply with your request for the assistance of the militia, whenever you may find it necessary to apply for it.
The Gentlemen with the money set out to day. I hope the arrival of this will relieve some of your difficulties and that the payment of the arrears & the months advance, which you are empowered to offer will induce many to reinlist, who seem not to be actuated by nobler motives.
By letters received yesterday we learn that Col. Arnold after a fatiguing march had reached Canada, where he was well received by the inhabitants; that on the 14 of November he had reached point Levi & was preparing to pass the river that night, that notwithstanding his being deserted by Col. Enos, he had great hopes of gaining possession of Quebec, as both the English & Canadian Inhabitants were well affected to our cause; that Carlton with the ships under his command was stopped in his passage down the river by a fort in our possession at the mouth of Sorrel & some row gallies; and that General Montgomery was preparing to attack him from Montreal, but of these matters you will doubtless be more fully informed by an express, which we understand was dispatched to you from Ticonderoga. I have the Honor to be with much Esteem, Sir Your most Obedt hume sevt

John Hancock Presidt


Please to Send the Inclos’d for Portsmo. by Express, and order the Inclos’d for Massachusett’s Assembly to be deliver’d.

